Mr. Presiding Justice Barnes dissenting: Appel- lant neither proved nor offered to prove the value of the goods sold to appellee. Without such proof he could not have judgment. The evidence being insufficient to support a judgment for him, he cannot complain that it was rendered against him, the court not having excluded any evidence he offered. In such a state of the record, the court’s ruling on propositions of law had no material bearing. Had the court ruled in his favor, it would have been of no avail to him in view of the insufficiency of the evidence; hence there was no reversible error in the rulings on the propositions of law, for whatever they were, they would not change the necessity of entering a judgment against appellant because of the insufficiency of the evidence. The record merely shows that when in the course of a colloquy between the court and counsel, the court intimated views contrary to appellant’s theory of the law, appellant ceased to offer further evidence, rested his case and submitted propositions of law. The court’s expressed views did not constitute a “ruling.” There was nothing at that time before the court to rule upon. No motion was made, no witness interrogated, no offer made — nothing that called for a “ruling” which would form the basis of an exception on which to predicate error. Appellate courts do not review interjected remarks of the trial judge except for prejudicial effect. Contrary to our system of procedure, appellant thus seeks to try his case piecemeal and brings before this court merely an academic question, namely, what would have been the law applicable to the case had appellant offered sufficient evidence to support his theory of it. It being his own fault that he did not introduce sufficient evidence for a judgment in his favor, he should not be given a second opportunity to do so. Hence the judgment should be affirmed.